Opinion issued October 24, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00936-CV
____________

JOHN G. THOMAS, Appellant

V.

CLEO WHITE PIKE, INDIVIDUALLY AND AS INDEPENDENT EXECUTRIX
OF THE ESTATE OF ALLEN G. PIKE, JR., Appellee



On Appeal from the 129th District Court
Harris County, Texas
Trial Court Cause No. 2000-52011



O P I N I O N
 Appellant has filed a "Suggestion of Mootness Pursuant to Settlement
Agreement and Motion to Remand," asking this Court to dismiss his interlocutory
appeal from an order denying his motion to compel arbitration.  More than 10 days
have elapsed, and no objection has been filed.  No opinion has issued.  Accordingly,
the appeal is dismissed.  Tex. R. App. P. 42.1(a)(2).
 All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Price. (1)
Do not publish. Tex. R. App. P. 47.
1.    The Honorable Frank C. Price, former Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.